Case 15-29664        Doc 48     Filed 04/30/19     Entered 04/30/19 07:39:08          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-29664
         Marla B Williamson

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/31/2015.

         2) The plan was confirmed on 10/23/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
11/04/2016.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 02/15/2019.

         5) The case was converted on 04/23/2019.

         6) Number of months from filing to last payment: 40.

         7) Number of months case was pending: 44.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $9,750.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-29664      Doc 48    Filed 04/30/19       Entered 04/30/19 07:39:08                 Desc         Page 2
                                                 of 3



 Receipts:

        Total paid by or on behalf of the debtor             $36,912.55
        Less amount refunded to debtor                            $0.00

 NET RECEIPTS:                                                                                  $36,912.55


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                               $4,000.00
     Court Costs                                                             $0.00
     Trustee Expenses & Compensation                                     $1,889.41
     Other                                                                  $15.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $5,904.41

 Attorney fees paid and disclosed by debtor:                   $0.00


 Scheduled Creditors:
 Creditor                                     Claim         Claim            Claim        Principal        Int.
 Name                               Class   Scheduled      Asserted         Allowed         Paid          Paid
 AMERICASH LOANS LLC            Unsecured         750.00      1,662.15         1,662.15        161.16          0.00
 CAPITAL ONE BANK USA           Unsecured         655.00        500.06           500.06          48.49         0.00
 CAPITAL ONE BANK USA           Unsecured            NA         533.40           533.40          51.72         0.00
 CASHNETUSA.COM                 Unsecured      1,500.00       2,261.16         2,261.16        219.25          0.00
 COMENITY BANK                  Unsecured         912.00        912.78           912.78          88.50         0.00
 CREDIT FIRST NA                Unsecured      1,449.00       1,449.16         1,449.16        140.51          0.00
 DIRECTV                        Unsecured            NA         708.18           708.18          68.66         0.00
 ILLINOIS STUDENT ASSIST COMM   Unsecured      4,090.00       4,882.05         4,882.05        473.38          0.00
 JEFFERSON CAPITAL SYSTEMS      Unsecured      1,079.00       1,079.91         1,079.91        104.71          0.00
 PENNYMAC LOAN SERVICES         Secured             0.00          0.00             0.00           0.00         0.00
 PRESENCE HEALTH                Unsecured            NA       2,654.57         2,654.57        257.39          0.00
 QUANTUM3 GROUP                 Secured       16,839.54     16,839.54        16,839.54      10,213.63    11,703.83
 ADVANCE PAYCHECK               Unsecured         700.00           NA               NA            0.00         0.00
 CBE GROUP                      Unsecured         708.00           NA               NA            0.00         0.00
 CCS/FIRST SAVINGS BANK         Unsecured         462.00           NA               NA            0.00         0.00
 CDA/PONTIAC/ASCHINBERG MD DR   Unsecured         199.00           NA               NA            0.00         0.00
 FNCC/LEGACY VISA               Unsecured         514.00           NA               NA            0.00         0.00
 MERCHANTS CR/EDWARD HOSPITAL   Unsecured         428.00           NA               NA            0.00         0.00
 DIVERSIFIED ADJUSTMENT         Unsecured         487.00           NA               NA            0.00         0.00
 ATG CREDIT                     Unsecured         227.00           NA               NA            0.00         0.00
 SIR FINANCE                    Unsecured      1,200.00            NA               NA            0.00         0.00
 SFC CENTRAL BANKRUPTCY         Unsecured      1,401.00       1,401.00         1,401.00        135.84          0.00
 WELLS FARGO DEALERS SERVICES   Secured        5,746.06       3,285.46         3,285.46      3,285.46     4,055.61
 WELLS FARGO DEALERS SERVICES   Unsecured            NA       2,460.60         2,460.60           0.00         0.00




UST Form 101-13-FR-S (9/1/2009)
Case 15-29664        Doc 48      Filed 04/30/19     Entered 04/30/19 07:39:08              Desc    Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $20,125.00         $13,499.09        $15,759.44
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                          $20,125.00         $13,499.09        $15,759.44

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $20,505.02          $1,749.61              $0.00


 Disbursements:

         Expenses of Administration                             $5,904.41
         Disbursements to Creditors                            $31,008.14

 TOTAL DISBURSEMENTS :                                                                      $36,912.55


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 04/30/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
